DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 19, 28 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, 19, 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (2010/0060548) (herein Choi’548) in view of CHOI et al (2010/0056223) (herein “CHOI’223) and further in view of Khalilbeigi et at ("FoldMe: Interacting with Double-sided foldable displays". In Proceedings of the Sixth International Conference on Tangible, Embedded and Embodied Interaction, February 19, 2012, pp. 33-40) (herein “Khalilbeigi”).	In regards to claim 1, Choi’548 teaches a foldable device (See; Abstract and Fig. 18) comprising: wherein the foldable device is divided into a first body part and a second body part; a first display disposed on a first surface of the foldable device while the foldable device is unfolded, wherein the first display is deformable according to the folding between the first body part and the second body part of the foldable (See; Fig. 2 for first display region 151a); a second display disposed on a second surface of the foldable device while the foldable device is unfolded, wherein the second display is disposed on the first body part of the foldable device and the second surface is opposite of the first surface (See; Fig. 2 for second display region 151b opposite of the first display region in an unfolded state); and a controller configured to: in an unfolded state, control the first display to display a first execution screen of a first application in a first size corresponding to an area of the first display (See; Fig. 20(a) where in an unfolded state the first display displays a first screen which fits the size of the entire area in the unfolded state); in response to a folded state in which the foldable device is folded such that part of the first display and the second display are disposed in the same direction, control the first display to display the first execution screen of the first application and the second display to display a second execution screen of a second application (See; Fig. 18, p[0131] where when the second display region 151b is folded to have the same direction as the first display region 151a, information 918 is displayed in the bent portion of the second display region 151b. The first display region 151a continues to display the first execution screen 916). Choi’548 fails to explicitly teach in response to a folded state, control the first display to display the first execution screen of the first application in a second size corresponding to the part of the first display.	However, CHOI’223 teaches in response to a folded state, control the first display to display the first execution screen of the first application in a second size corresponding to the part of the first display (See; Figs. 15a-d and p[0163]-p[0165] where when a part of the flexible display is bent to horizontal axis (same direction as first display surface), the controller deletes data which is displayed on the bent part and displays a rescaled image of the “first execution screen.” As shown in the figures, the screens are rescaled to fit the area around the bend). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Choi’548 with CHOI’223 for power saving reasons, disabling parts of the first display that are unseen by the user. Also, further increases user satisfaction in the device by dynamically updating the screen so that the user can see all the information on display even when in a folding state. 	The combination of Choi’548 and CHOI’223 fail to explicitly disclose a hinge. Khalilbeigi, however, discloses a foldable device (See; Figs. 1,2 and 4 and the abstract) comprising a hinge for folding or unfolding of the foldable device (See; the abstract and column 2 of the ‘Introduction’ section on page 33 and the “Design Space’ and Types of Folding’ sections of column 2 of page 34), wherein the foldable device is divided into a first body part and a second body part by the hinge (See; Figs. 1,2 and 4 and the abstract and column 2 of the ‘Introduction’ section on page 33 and the “Design Space’ and Types of Folding’ sections of column 2 of page 34); wherein the first display is deformable according to the folding between the first body part and the second body part of the foldable device by the hinge (See; Figs. 1,2 and 4 and the abstract and column 2 of the ‘Introduction’ section on page 33 and the “Design Space’ and Types of Folding’ sections of column 2 of page 34). Therefore, it would have been obvious to one of See; Abstract and Fig. 18) wherein the foldable device is divided into a first body part and a second body part, a first display disposed on a first surface of the foldable device while the foldable device is unfolded, wherein the first display is deformable according to the folding between the first body part and the second body part of the foldable device (See; Fig. 2 for first display region 151a), and a second display disposed on a second surface of the foldable device while the foldable device is unfolded, wherein the second display is disposed on the first body part of the foldable device and the second surface is opposite of the first surface  (See; Fig. 2 for second display region 151b opposite of the first display region in an unfolded state), the method comprising: in an unfolded state, controlling the first display to display a first execution screen of a first application in a first size corresponding to an area of the first display (See; Fig. 20(a) where in an unfolded state the first display displays a first screen which fits the size of the entire area in the unfolded state); in response to a folded state in which the foldable device is folded such that part of the first display and the second display are disposed in the same direction, controlling the first display to display the first execution screen of the first application and the second display to display a second execution screen of a second application (See; Fig. 18, p[0131] where when the second display region 151b is folded to have the same direction as the first display region 151a information 918 is displayed in the bent portion of the second display region 151b. The first display region 151a continues to display the first execution screen 916). Choi’548 fails to explicitly teach in response to a folded state, control the first display to display the first execution screen of the first application in a second size corresponding to the part of the first display.	However, CHOI’223 teaches in response to a folded state, control the first display to display the first execution screen of the first application in a second size corresponding to the part of the first display (See; Figs. 15a-d and p[0163]-p[0165] where when a part of the flexible display is bent to horizontal axis, the controller deletes data which is displayed on the bent part and displays a rescaled image of the “first execution screen.” As shown in the figures, the screens are rescaled to fit the area around the bend). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Choi’548 with CHOI’223 for power saving reasons, disabling parts of the first display that are unseen by the user. Also, further increases user satisfaction in the device by dynamically updating the screen so that the user can see all the information on display even when in a folding state.	The combination of Choi’548 and CHOI’223 fail to explicitly disclose a hinge. Khalilbeigi, however, discloses a foldable device (See; Figs. 1,2 and 4 and the abstract) comprising a hinge for folding or unfolding of the foldable device (See; the abstract and column 2 of the ‘Introduction’ section on page 33 and the “Design Space’ and Types of Folding’ sections of column 2 of page 34), wherein the foldable device is divided into a first body part and a second body part by the hinge (See; Figs. 1,2 and 4 and the abstract and column 2 of the ‘Introduction’ section on page 33 and the “Design Space’ and Types of Folding’ sections of column 2 of page 34); wherein the first display is deformable according to the folding between the first body part and the second body part of the foldable device by the hinge (See; Figs. 1,2 and 4 and the abstract and column 2 of the ‘Introduction’ section on page 33 and the “Design Space’ and Types of Folding’ sections of column 2 of page 34). Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to incorporate the teachings of Khalilbeigi into the foldable device of Choi’548 and CHOI’223. One of ordinary skill in the art See; Abstract and Fig. 18) wherein the foldable device is divided into a first body part and a second body part, a first display disposed on a first surface of the foldable device while the foldable device is unfolded, wherein the first display is deformable according to the folding between the first body part and the second body part of the foldable device (See; Fig. 2 for first display region 151a), and a second display disposed on a second surface of the foldable device while the foldable device is unfolded, wherein the second display is disposed on the first body part of the foldable device and the second surface is opposite of the first surface  (See; Fig. 2 for second display region 151b opposite of the first display region in an unfolded state), a sensor configured to detect a folding state of the folding or the unfolding of the foldable device (See; p[0060] for a bend sensor 141); a controller configured to: in an unfolded state, control the first display to display a first execution screen of a first application in a first size corresponding to an area of the first display (See; Fig. 20(a) where in an unfolded state the first display displays a first screen which fits the size of the entire area in the unfolded state); in response to a folded state in which the foldable device is folded such that part of the first display and the second display are disposed in the same direction, control the first display to display the first execution screen of the first application and the second display to display a second execution screen of a second application (See; Fig. 18, p[0131] where when the second display region 151b is folded to have the same direction as the first display region 151a information 918 is displayed in the bent portion of the second display region 151b. The first display region 151a continues to display the first execution screen 916). Choi’548 fails to explicitly teach in See; Figs. 15a-d and p[0163]-p[0165] where when a part of the flexible display is bent to horizontal axis, the controller deletes data which is displayed on the bent part and displays a rescaled image of the “first execution screen.” As shown in the figures, the screens are rescaled to fit the area around the bend). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Choi’548 with CHOI’223 for power saving reasons, disabling parts of the first display that are unseen by the user. Also, further increases user satisfaction in the device by dynamically updating the screen so that the user can see all the information on display even when in a folding state.	The combination of Choi’548 and CHOI’223 fail to explicitly disclose a hinge. Khalilbeigi, however, discloses a foldable device (See; Figs. 1,2 and 4 and the abstract) comprising a hinge for folding or unfolding of the foldable device (See; the abstract and column 2 of the ‘Introduction’ section on page 33 and the “Design Space’ and Types of Folding’ sections of column 2 of page 34), wherein the foldable device is divided into a first body part and a second body part by the hinge (See; Figs. 1,2 and 4 and the abstract and column 2 of the ‘Introduction’ section on page 33 and the “Design Space’ and Types of Folding’ sections of column 2 of page 34); wherein the first display is deformable according to the folding between the first body part and the second body part of the foldable device by the hinge (See; Figs. 1,2 and 4 and the abstract and column 2 of the ‘Introduction’ section on page 33 and the “Design Space’ and Types of Folding’ sections of column 2 of page 34). Therefore, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to incorporate the teachings of Khalilbeigi into the foldable device of Choi’548 and CHOI’223. One of ordinary skill in the art before the effective filing date would have been motivated to combine the teachings in order to allow See; Figs. 18-22, 24-27 where the information provided on the first surface 151a is different from the information provided on the second surface 151b).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN A BOYD/Primary Examiner, Art Unit 2627